Citation Nr: 0737919	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  99-07 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for low back pain and 
chronic degenerative arthritis.

4.  Entitlement to service connection for vertigo.

5.  Entitlement to service connection for onychomycosis 
hyloma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran had active military service from May 1969 to June 
1971.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision from 
the Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).

In April 2001, the veteran testified before a Veterans Law 
Judge (then Member of the Board).  In July 2001, the claim 
was remanded to the RO for additional development.  The case 
was returned to the Board.  In response to a Board letter 
informing him that the Veteran's Law Judge that conducted his 
April 2001 hearing was no longer employed by the Board, the 
veteran informed the Board in a letter received in April 2007 
that he wished to have another Board hearing.  In August 
2007, the veteran testified before the undersigned Veterans 
Law Judge.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  




FINDINGS OF FACT 

1.  The veteran's hemorrhoids are not shown to be related to 
his military service.  

2.  The veteran's low back disability is not shown to be 
related to his military service. 

3.  The veteran's vertigo is not shown to be related to his 
military service.  

4.  The veteran's skin disorder is not shown to be related to 
his military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hemorrhoids have 
not been met. 
38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. § 
3.159, 3.303 (2007).  

2.  The criteria for service connection for low back pain and 
chronic degenerative arthritis have not been met.  38 
U.S.C.A. 1101, 1110, 1112, 1113, 1137, 5103, 5107 (West 
2002); 38 C.F.R. § 3.159, 3.303, 3.307, 3.309 (2007).  

3.  The criteria for service connection for vertigo have not 
been met.  38 U.S.C.A. 1110, 5103, 5107 (West 2002); 38 
C.F.R. § 3.159, 3.303 (2007). 

4.  The criteria for service connection for onychomycosis 
hyloma have not been met.  38 U.S.C.A. 1110, 5103, 5107 (West 
2002); 38 C.F.R. § 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

In this case, the duty to notify was satisfied after the 
initial RO denial by way of letters sent in August 2001, 
August 2003, and November 2003.  It is noted that the August 
2003 letter specifically informed the veteran that he could 
send evidence to support his claim. 

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  A letter 
properly informing the veteran in this regard was sent in 
March 2006. 

These letters were sent to the veteran after the initial RO 
adjudication of the claims in February 1999.  However, the 
defect in the timing of these letters is harmless, as there 
was a subsequent adjudication of the claims by means of a 
July 2004 supplemental statement of the case.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the veteran's service records. VA treatment records 
and records from the Social Security Administration (SSA).  
The veteran was afforded two hearings before the Board.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, a VA examination has not been requested and is 
not necessary prior to a determination.  This is because, as 
discussed below, no medical evidence indicates that there may 
be a nexus between service and the noted disorders.  

Additionally, with respect to the veteran's lay statements, 
he testified in April 2001 that he was diagnosed as having 
hemorrhoids during service.  He stated that after service, he 
was treated for hemorrhoids in 1992.  He denied receiving any 
treatment for hemorrhoids from 1975 to 1992.  Concerning his 
low back, he reported that he fell during active service and 
underwent a spinal tap.  After service, he said that he 
sought treatment for back problems, a skin disorder, and 
vertigo in 1992.  The veteran further testified in August 
2007 that he had problems with his skin during basic 
training.  He first sought treatment after service in the 
1990s and stated that, "Even in between then I was 
itching."  The veteran also stated that he was treated for 
back problems and vertigo after service, though he could not 
remember the dates and indicated that the doctors were 
deceased.

The veteran has not specifically described suffering from 
continuity of symptomatology since service.  Even if his 
vague statements were accepted as such, they are not found to 
be credible.  The veteran did have some complaints of pain in 
the left buttock to the left knee and dizziness during 
service; however, objective examination was normal.  On 
separation examination in April 1971, he denied a history of 
skin diseases, rectal disease, and back trouble.  Clinical 
evaluation essentially ruled out the presence of any of these 
disorders, as well as vertigo.  The skin, anus and rectum, 
spine, and neurologic were all described as normal.  There 
was no treatment for any of these disorders for more than 20 
years after service.  The lack of any documented treatment 
for such an extended period of time for the veteran's alleged 
symptomatology strains credibility.  Further, the service 
medical records, created contemporaneous to service, 
specifically show that the veteran denied suffering from any 
skin or rectal problems.  These records are found more to be 
more probative than the veteran's statements made in 
conjunction with his claim for benefits many years later.  
Accordingly, the Board relies more on the objective medical 
evidence.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, such as arthritis, may be presumed if 
manifested to a compensable degree within the first post 
service year.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a), 3.307, 3.309.  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. § 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  

Hemorrhoids

The veteran claims that he has hemorrhoids related to his 
military service. 
The objective medical evidence is against the veteran's 
claim.  There is no showing of hemorrhoids in service or 
until many years after service.  The veteran's April 1971 
service separation examination report shows clinical 
evaluation of the rectum and anus to be normal, and the 
veteran denied a history of rectal disease.  The Board has 
reviewed VA medical records dated from 1992 to 2005, as well 
as records from SSA.  VA records show that hemorrhoids were 
diagnosed on VA hospitalization in December 1993, and at 
hospital discharge, the veteran was prescribed topical 
medication for this disorder.  

While a diagnosis after service is confirmed, there is no 
competent evidence associating the veteran's hemorrhoids with 
service.  The record contains no findings of hemorrhoids 
until 1993, over 20 years after service.  The absence of 
documented complaints of hemorrhoids for several years after 
service weighs against continuity of symptomatology.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is no 
competent medical evidence of record showing that a 
hemorrhoid disorder had its onset during active service or is 
related to any in-service disease or injury.  There are no 
documented findings in service, or until many years 
thereafter, and the currently diagnosed disorder has not been 
shown by medical evidence to be related to service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  As such, service 
connection is not warranted.  

While the veteran, as lay a person, is competent to provide 
evidence regarding injury and symptomatology, he is not 
competent to provide evidence regarding diagnosis or 
etiology.  Only a medical professional can provide evidence 
of a diagnosis or etiology of a disease or disorder.  The 
Board has also considered the veteran's own assertions.  
However, such assertions are afforded no probative weight in 
the absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  See Bostain v. West, 
11 Vet.   App. 124, 127 (1998). 

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule as required by 
law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102 (2007).

Vertigo

The veteran seeks service connection for vertigo.  The 
objective medical evidence is against the veteran's claim.  
Service records show that in March 1970, the veteran 
complained of dizziness, and in April 1970, he reported 
having a headache and feeling light headed.  He underwent a 
neurology consultation in May 1970, and functional complaints 
was the finding.  At separation examination in April 1971, 
the veteran reported having dizziness by way of history; 
clinical evaluation was normal.  

There is no showing of vertigo for many years after service.  
The Board has reviewed VA medical records dated from 1992 to 
2005 and SSA records.  VA records show that vertigo-profound 
was diagnosed on VA hospitalization in December 1993.  There 
is no competent evidence of record associating this vertigo, 
first demonstrated over 20 years after service, with the 
veteran's active service.  The absence of documented 
complaints of vertigo for several years after service, and 
the lack of continuing current complaints or treatment weighs 
against continuity of symptomatology.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  In short, there is no 
competent and/or credible evidence of record relating a 
current disability manifested by vertigo to any in-service 
disease or injury.  There are no documented findings until 
many years thereafter, and the currently diagnosed disorder 
has not been linked in any way by medical evidence to 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  As 
such, service connection is not warranted.  

While the veteran, as lay a person, is competent to provide 
evidence regarding injury and symptomatology, he is not 
competent to provide evidence regarding diagnosis or 
etiology.  Only a medical professional can provide evidence 
of a diagnosis or etiology of a disease or disorder.  The 
Board has also considered the veteran's own assertions.  
However, such assertions are afforded no probative weight in 
the absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  See Bostain v. West, 
11 Vet.   App. 124, 127 (1998). 

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule as required by 
law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102 (2007).


Low Back Disorder, including Arthritis

The veteran seeks service connection for a low back disorder, 
including arthritis.  The objective medical evidence is 
against the veteran's claim.  While in service, the veteran 
had complaints of pain from the left buttock to the left knee 
in April 1970.  X-rays showed a normal lumbosacral spine.  At 
separation examination in April 1971, the veteran denied a 
history of back trouble of any kind, and clinical evaluation 
of the spine was normal.  

There is no clinical finding of a low back disorder in 
service or until many years after service.  The Board has 
reviewed VA medical records dated from 1992 to 2005 and 
records from SSA.  VA records show that a low back disorder 
was diagnosed on VA hospitalization in December 1993.  
Thereafter, the record contains diagnoses of low back strain, 
degenerative joint disease, herniated disc and herniated 
nucleus pulposis (HNP) beginning in July 1995.  Magnetic 
resonance imaging (MRI) performed in September 1994 revealed 
a herniated lumbar intervertebral disc at the L4-L5 level.  A 
VA examiner stated in a July 1998 note that the veteran had 
been treated for five years for back problems.   

While a back problem has been documented after service, there 
is no competent evidence associating the veteran's low back 
disorder with service.  There is no competent medical 
evidence indicating that the veteran had a chronic low back 
disorder in service.  The record contains no findings of a 
low back disorder until 1993, over 20 years after service.  
The absence of documented complaints for several years after 
service weighs against continuity of symptomatology.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is no 
competent evidence of record showing that a low back 
disorder, including arthritis, had its onset during active 
service, or within the first post service year, or is related 
to any in-service disease or injury.  There are no documented 
findings in service, or until many years thereafter, and the 
currently diagnosed disorder has not been shown by medical 
evidence to be related to service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  As such, service connection on a 
direct basis is not warranted.  

While the veteran, as lay a person, is competent to provide 
evidence regarding injury and symptomatology, he is not 
competent to provide evidence regarding diagnosis or 
etiology.  Only a medical professional can provide evidence 
of a diagnosis or etiology of a disease or disorder.  The 
Board has also considered the veteran's own assertions.  
However, such assertions are afforded no probative weight in 
the absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  See Bostain v. West, 
11 Vet.   App. 124, 127 (1998). 

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule as required by 
law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102 (2007).


Onychomycosis Hyloma

The objective medical evidence is against the veteran's claim 
for service connection for a skin disorder.  The service 
medical records show no treatment for skin complaints, and at 
separation in April 1971, the veteran denied a history of 
skin diseases and his skin was noted to be normal.  

There is no showing of a skin disorder in service or until 
many years after service.  The Board has reviewed VA medical 
records dated from 1992 to 2005 and SSA records.  In August 
1992 and October 1992, the veteran was seen for non-specific 
dermatitis with scaly patches on the scalp.  In December 
1992, he was treated for seborrheic dermatitis.  In February 
1993, onychomycosis was diagnosed, and VA records show that 
onychomycosis was diagnosed when the veteran was hospitalized 
at a VA facility in December 1993.  

While there are findings of onychomycosis hyloma after 
service, there is no competent evidence associating this 
disorder with service.  There is no competent medical 
evidence indicating that the veteran had onychomycosis hyloma 
in service.  The record contains no findings of a skin 
disorder until 1992 and no findings of onychomycosis until 
1993, over 20 years after service.  The absence of documented 
complaints of for several years after service weighs against 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  There is no competent and/or credible 
evidence of record showing that any skin disorder had its 
onset during active service or is related to any in-service 
disease or injury.  There are no documented findings in 
service, or until many years thereafter, and the currently 
diagnosed disorder has not been shown by medical evidence to 
be related to service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  As such, service connection is not warranted.  

While the veteran, as lay a person, is competent to provide 
evidence regarding injury and symptomatology, he is not 
competent to provide evidence regarding diagnosis or 
etiology.  Only a medical professional can provide evidence 
of a diagnosis or etiology of a disease or disorder.  The 
Board has also considered the veteran's own assertions.  
However, such assertions are afforded no probative weight in 
the absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  See Bostain v. West, 
11 Vet.   App. 124, 127 (1998). 

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule as required by 
law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102 (2007).


ORDER

Service connection for hemorrhoids is denied.  

Service connection for low back pain and chronic degenerative 
arthritis is denied.  

Service connection for vertigo is denied.  

Service connection for onychomycosis hyloma is denied.  




REMAND

Unfortunately, another remand is required in this case on the 
issue regarding service connection for PTSD.  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the veteran's claim so that he is afforded every 
possible consideration.

On the issue of service connection for PTSD, the Board is 
obligated by law to ensure that the RO complies with its 
directives. "[A] remand by . . . the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders."  In other words, where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

This case was previously remanded, not all of the Board's 
directives were followed.  The previous remand directed the 
Appeals Management Center (AMC) to have the veteran examined.  
The examiner was specifically requested to review the claims 
file in conjunction with the examination and to so indicate 
this in his report.  This was not accomplished.  
Additionally, the examination was to include psychological 
testing with PTSD subscales.  This was also not done.  Thus, 
another remand is necessary to accomplish those actions.

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2007).  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development:

1.  Afford the veteran a VA psychiatric 
examination.  The claims file and a 
separate copy of this remand must be 
provided to the examiner for review prior 
and pursuant to conduction and completion 
of the examination and the examination 
report must be annotated in this regard.  
Any further indicated special studies, 
including psychological studies, should 
be accomplished.

The examination should include all 
appropriate tests and evaluations, 
including psychological testing with PTSD 
subscales.  The examiner should utilize 
the fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV), in arriving at diagnoses, and 
identify all existing psychiatric 
diagnoses.

If PTSD is diagnosed, the examiner must 
enumerate the requisite diagnostic 
criteria and explain whether and how, 
with reference to specific clinical 
findings and/or history, each of the 
diagnostic criteria is or is not 
satisfied.

Also, if PTSD is diagnosed, the examiner 
must identify the stressor(s) supporting 
the diagnosis and whether there is 
medical evidence of a causal nexus 
between the veteran's current 
symptomatology and the specific claimed 
in-service stressors.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

2.  Thereafter, adjudicate the claim on 
appeal, considering all evidence and all 
appropriate laws and regulations.  If any 
benefit sought remains denied, furnish 
the veteran and his representative a 
supplemental statement of case and afford 
the applicable opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court  
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


